Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, Claims 3-5 in the reply filed on 10/6/20201 is acknowledged.  Claims 6-7 are withdrawn.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: magnetic element in claim 1 and its dependent claims, understood to be a component that produces a magnetic field.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 16, 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites “the (or each) conduit” which is considered indefinite as there is only one conduit in the claims and is interpreted as such.
Claim 16 recites “and one or more heat sinks is arranged in the outer portion of the chamber” which is considered indefinite as the claims have already recited a heat sink and it is unclear if this is the same or different heat sink.  For the purpose of examination, this limitation is considered that it is the one already recited heat sink.
Regarding claim 20 the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsu (US PG Pub 20060278373).

With respect to claim 1, Hsu (Figure 3) teaches an apparatus for transferring heat from a heat source (condenser 32) to a heat sink (heat sink 31, paragraph 40), the apparatus comprising: 
a conduit (two-phase conduit 35, paragraph 40) containing a ferrofluid which comprises a plurality of magnetic nanoparticles (the microchannel contains a ferrofluid, of nano-scale particles, paragraph 40), a first portion of the conduit being thermally coupleable to the heat source and a second portion of the conduit being thermally coupleable to the heat sink (the part of the conduit passing through 32 is the first portion and the second portion is the part passing through 31; and a magnetic element arranged to provide a magnetic field to the ferrofluid (magnetocaloric pump 33, paragraph 40); wherein the magnetic element is located upstream of the first portion to drive a flow of the ferrofluid in the direction of the heat source (as the system is a loop, 33 can be considered upstream of 32 as fluid flows from 31 where 40 is located to 32, see arrows in Figure 3).

With respect to claim 2, Hsu teaches wherein the magnetic element is located in a region of the conduit adjacent to the first portion (the bottom half of the conduit as well as half of the upward portions can be considered a first region and the first portion and the second half can be considered the upper region and the upper portion and thus the magnetic element is in the first region adjacent which is adjacent to the second region where the first portion is).

With respect to claim 3, Hsu teaches wherein multiple conduits are employed, each containing a ferrofluid which comprises a plurality of magnetic nanoparticles, and each having a first portion thermally coupleable to the heat source and a second portion thermally coupleable to the heat sink (microchannels are formed on the heat sink, paragraph 13 which would provide multiple conduits which are in contact with the heat sink as the fluid passes through them and in contact with the heat source when the fluid from the heat sink reaches the heat source as they are all in a loop the outlets of said conduits would be thermally couplable to the heat sink).

With respect to claim 4, Hsu teaches wherein two or more conduits are adjacent (they are microchannels so they would be together and adjacent in the system).

With respect to claim 5, Hsu teaches wherein an array of conduits is provided (microchannels formed on the heat sink, paragraph 13 are an array of conduits).

With respect to claim 18, Hsu teaches wherein the first portion of the conduit is arranged to be opposite the second portion of the conduit such that the heat source is arranged to be opposite the heat sink (this is the configuration as seen in Figure 3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu and further in view of Mantese et al. (US PG Pub 20180238594).

Hsu does not teach wherein the conduit provides a path for the ferrofluid that is substantially horizontal.

Mantese teaches that a fluid path through an electrocaloric element can be vertical or horizontal (paragraph 19). 

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Hsu provided the conduit as horizontal (at least through the magnetocaloric pump section, which would be equivalent to an electrocaloric element) since it has been shown that choosing from a finite number of predictable solution (vertical or horizontal) to 


With respect to claim 8, Hsu teaches wherein, in use, the conduit provides a path for the ferrofluid that is substantially horizont

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu and further in view of Inada et al. (US PG Pub 20200056819), hereinafter referred to as Inada.


With respect to claim 9, Hsu does not teach further comprising a temperature sensor configured to monitor the temperature of the heat source; and a control system configured to adjust the magnetic field provided to the ferrofluid to thereby adjust a cooling rate based on the temperature of the heat source.

Inada teaches that there is a temperature sensor for measuring the temperature of the cooling target object and a controller which controls operations of the refrigeration machine and adjusts the intensity of the electromagnetic field generated by the generator (and thus the cooling) based on the measured temperature (paragraph 8).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Inada provided a temperature sensor to measure the temperature of the heat source of Hsu and a controller which controls the intensity of the magnetic field since it has been shown that combining prior art elements to yield predictable results is obvious whereby providing a controller which adjust the cooling based on a temperature sensor would provide a more efficiently cooled system which could load follow and not overcool when less cooling is needed but be able to match a higher cooling requirement if necessary. 

Claim 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu/Inada and further in view of Kim (US PG Pub 20150267943).

With respect to claim 10, Hsu as modified does not teach wherein the magnetic element is constituted by a permanent magnet.

Examiner takes official notice that it is old and well known that in order to generate the magnetic field for a magnetocaloric pump system (such as Hsu) that the magnetic field is provided by the presence of a permanent magnet as it is capable of providing the magnetic field necessary for operation of the pump.

Hsu as modified does not teach the control system is configured to move the permanent magnet towards or away from the ferrofluid to thereby control the magnetic field provided to the ferrofluid.

Kim teaches that in order to adjust a magnetic field with a permanent magnet so as to provide or remove the magnetic field, the permanent magnet is moved to such positions (paragraph 70).
Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have provide a system based on the teaching of Kim such that when the controller of Hsu as modified controls the intensity it can do so by removing or applying the magnetic field by moving the magnet into a positon where it provides a magnetic field (toward) or one where there is no field provided (away).

With respect to claim 11, Hsu as modified teaches wherein the control system comprises a movable stage configured for moving the permanent magnet (however the magnet is moved would require such a movable stage).

12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu/Inada and further in view of Cornwall (US PG Pub 20160094159), hereinafter referred to as Cornwall.

With respect to claim 12, Hsu does not teach wherein the magnetic element is constituted by an electromagnet and the control system is configured to adjust current flowing through a solenoid wire to thereby control the magnetic field provided to the ferrofluid.

Cornwall teaches wherein in a ferrofluid system the magnetic element is an electromagnet (the temporary magnetic remanence device as shown in Figure 2 although not labeled an electromagnet is operated with magnetizing and/or power output coils and thus would be an electromagnet, paragraph 22), further the computer controls the current (paragraph 99).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was field for the magnetic element of Hsu to have been an electromagnet which current is adjusted by the controller to adjust the magnetic field based on the teaching of Cornwall since it has been shown that a simple substation of one known element to yield predictable results is obvious whereby as both magnetocaloric pumps and electromagnets are known elements to provide a magnetic field to a ferrofluid the choice of between them would be obvious. 


Claims 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu and further in view of Schroeder et al. (US PG Pub 20180195775).

With respect to claim 13, Hsu does not explicitly teach comprising a chamber having an outer portion and an inner portion.



Therefore it would have been obvious to a person having ordinary kill in the art at the time the invention was field to have based on the teaching of Schroeder provided a chamber having an inner portion and an outer portion wherein in the inner portion (equivalent to 30 in Schroeder) is where the heat source (32) is located and wherein in the outer portion (equivalent to those portions not in 30 including 40 in Schroeder) the heat sink (31) since it has been shown that combining prior art elements to yield predictable results is obvious whereby providing a separate chamber where the heat sink and machinery components (which in Hsu is the magnetic pump) would insulate the two compartments from each other.

With respect to claim 14, Hsu as modified teaches wherein the inner portion is configured to accommodate the heat source (the inner portion as modified is the casing where the heat source is).

With respect to claim 15, Hsu as modified teaches wherein the outer portion is configured to accommodate the heat sink (the outer portion as modified is where the heat sink is located).

With respect to claim 16, Hsu as modified teaches wherein the heat source is arranged centrally within the inner portion of the chamber (the heat source is located in the inner portion of the chamber and can be considered at least in part centrally located because as centrally is a broad term which could encompass a wide range of space within the chamber up to and including all but the very edge of the chamber, which would include at least part of the space the heat source is in) and one or more heat sinks is arranged in the outer portion of the chamber (the heat sink is in the outer portion of the chamber).


In a different interpretation, 


Schroeder teaches that in a refrigerating appliance there can be multiple compartments (refrigeration compartment 30 and machinery compartment 40 where the heat sink is in the machinery compartment, paragraph 29), all of which is located in an overall casing (12).

Therefore it would have been obvious to a person having ordinary kill in the art at the time the invention was field to have based on the teaching of Schroeder provided a chamber having an inner portion and an outer portion wherein in the inner portion (everything inside of 12) is where the heat source (32) and the heat sink (31) are located since it has been shown that combining prior art elements to yield predictable results is obvious whereby providing an overall casing in which the components are located would have been obvious so as to control the heat transfer and not let the heat sink or heat source reject or absorb ambient heat in an undesired condition.

With respect to claim 17, Hsu as modfieid teaches wherein both the heat source and the heat sink are provided within the inner portion of the chamber (both the heat sink and source are in the inner portion).

Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu and further in view of Richardson (US PG Pub 20120199320), hereinafter referred to as Richardson.

With respect to claim 19, Hsu as modified does not teach wherein the magnetic nanoparticles comprise MnZn ferrite.

Richardson teaches that it is known in ferrofluids to use ZnxMn1-xFe2O4 (paragraph 13).



With respect to claim 20, Hsu as modified does not teach wherein the magnetic nanoparticles comprise Mn0.4Zn0.6Fe2O4.

Richardson teaches that it is known in ferrofluids to use ZnxMn1-xFe2O4 where 0<x<1 (paragraph 13).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Richardson used a Manganese Zinc Ferrous material as the magnetic nanoparticles of Hsu since it has been shown that combining prior art elements to yield predictable results whereby one heaving ordinary skill in the art the time the invention was filed would choose from a known and suitable ferromagnetic fluid such as that above which is known to be suitable for use with electrical devices and further it would have been obvious for that fluid to specifically have been Zn0.4Mn0.6Fe2O4 since it has been shown that choosing from a finite number of predictable solution to yield predictable results is obvious whereby to determine the specific Manganese-Zinc combination one having ordinary skill in the art would understand that any combination between 0<x<1 including 0.4/0.6 as above for x and 1-x would be obvious as all solutions between 0 and 1 would be obvious.

5
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 5712726681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN M KING/Primary Examiner, Art Unit 3763